         Case 1:20-cv-01949-VEC Document 33 Filed 09/09/20 Page 1 of 1




September 9, 2020

VIA ECF

Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Chevrestt v. Barstool Sports, Inc. (1:20-cv-1949-VEC)


Dear Judge Caproni:

        We represent plaintiff Angel Chevrestt in the above-referenced matter. On September 8,
2020, I timely filed my letter response to Your Honor’s Order, dated September 1, 2020 [Dkt.
#31].

       We respectfully request that Your Honor kindly disregard the letter filed at Dkt. #32,
dated September 9, 2020, which is a slightly different draft of the Dkt. #31 letter.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz
